Case 2:20-cv-04688-GW-PD Document 30 Filed 04/01/21 Page 1 of 1 Page ID #:114



   1

   2
                                                                         JS-6
   3

   4

   5

   6

   7

   8                          UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10

  11    DENNIS MORRIS,                            Case No. CV 20-4688-GW-PDx

  12                        Plaintiff,

  13          v.                                    ORDER TO DISMISS WITH
                                                    PREJUDICE
  14    HEARST MAGAZINES, INC., et
        al.,
  15
                            Defendants.
  16

  17

  18
             Based upon the Notice of Dismissal [29], it is hereby ORDERED that this
  19
       action is dismissed with prejudice in its entirety.
  20
             IT IS SO ORDERED.
  21

  22
       Dated: April 1, 2021
  23
                                               _________________________________
  24
                                               HON. GEORGE H. WU,
  25                                           UNITED STATES DISTRICT JUDGE
  26

  27

  28
